Citation Nr: 0007886	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to November 1945, and from May 1946 to May 1947.  His claim 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  In March 1997, the Board denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  The evidence received since the Board's March 1997 
decision, which was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative of other evidence of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The claims file includes medical evidence indicating that 
the veteran may have PTSD that is related to his service in 
World War II.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been presented 
since the Board's March 1997 decision.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
Board determined that the claim was not well grounded on the 
following bases: (1) The veteran failed to submit a current 
diagnosis of PTSD; and (2) his alleged stressors were not 
verified.  The Board's March 1997 decision is final.  38 
U.S.C.A. § 7104(b) (West 1991).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

In July 1998, the veteran filed an application to reopen his 
previously denied claim.  In September 1998, the RO 
apparently reopened the veteran's claim and denied it as not 
well grounded.  The veteran appealed this decision.  Despite 
the RO's reopening of the veteran's claim and subsequent 
denial of the claim as not well grounded, the Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet.App. 209, 218-19 (1999).  First, 
VA must determine whether the evidence is new and material 
under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a) 
(1999), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Finally, the third step 
of the Elkins analysis requires VA to evaluate the claim on 
the merits after ensuring that VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the last determination denying the benefit sought.  See 
Elkins v. West, 12 Vet. App. at 213-214.  Accordingly, the 
Board must consider whether new and material evidence has 
been presented since the Board's March 1997 decision.

In this case, evidence received since the Board's March 1997 
decision includes a VA outpatient treatment report, dated in 
June 1998, which provides a diagnosis of PTSD related to 
"sea combat" during the veteran's period of service, to 
include the sinking of three U-boats.  As this evidence was 
not of record at the time of the March 1997 decision and it 
is not cumulative or redundant of evidence that was of record 
in March 1997, the Board finds it "new."  The Board also 
finds it "material" in that it bears directly and 
substantially upon the specific matter under consideration 
and is so significant it must be considered in order to 
decide fairly the merits of the veteran's claim.  This 
evidence is significant because it relates the veteran's PTSD 
to his service in World War II.  In light of Board's finding 
that new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened, and the Board will proceed to step two of the 
Elkins analysis by determining whether the veteran's claim is 
well grounded.  

To establish a well-grounded claim for service connection for 
PTSD, the record must include a medical diagnosis of PTSD 
(showing a current disability), lay evidence of an in-service 
stressor (showing service incurrence), and medical evidence 
of a nexus between the PTSD and the stressor (linking the 
current disability to service).  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet.App. 128, 137 (1997).  In this case, 
the record includes the veteran's contentions that he 
experienced stressors in service.  As well, and as noted 
previously, it includes a VA physician's PTSD diagnosis and 
opinion relating this disorder to "sea combat" during 
service, to include the sinking of three U-boats.  This 
evidence well grounds the veteran's claim under 38 U.S.C.A. § 
5107(a).


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened.  

Having submitted a well-grounded claim of entitlement to 
service connection for PTSD, the appeal is granted to this 
extent only and is subject to the following development.  


REMAND

Additional RO development is necessary before the Board can 
decide the merits of the veteran's PTSD claim.  

The Board initially notes that, unfortunately, in May 1994, 
the National Personnel Records Center indicated that the 
veteran's 201 file (personnel file) was not available and may 
have been destroyed in the 1973 fire.  

The veteran's service records from both his first and second 
periods of service do not show that he received any 
commendations or awards relating to combat, such as the 
Combat Infantryman Badge, Purple Heart, or similar citation, 
see VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000), and there 
is nothing currently in the claims file establishing that he 
participated in combat.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet.App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993); Cohen, 10 
Vet. App. at 150.

In support of his claim, the veteran has submitted a page 
from a book entitled History of Naval Operations in World War 
II, Volume 10, the Atlantic Battle Won, May 1943 to May 1945, 
by Samuel Elliott Morrison (hereinafter "History of Naval 
Operations").  A review of this document, the veteran's 
written statements, and the transcript of his hearing, held 
in October 1994, shows that he has claimed the following in-
service stressors: 1) exchanging fire with German U-boats 
while aboard the U.S.S. Mission Bay, to include sinking U-
1062 on September 30, 1944 and U-881 on May 6, 1945; 2) 
witnessing "many pilots crash on deck and die while 
attempting to land," while aboard the U.S.S. Mission Bay; 3) 
a general sense of fear during service aboard the U.S.S. 
Mission Bay; and 4) being "on pins and needles" during 
service as a military policeman with the 7720th 
Rehabilitation Center, Wurzburg, Germany, during his second 
period of service.

With regard to stressors #3 and #4, and to the extent that 
the veteran may have intended to claim he witnessed exchanges 
of fire with German U-boats while aboard the U.S.S. Mission 
Bay, other than combat during the sinking U-1062 and U-881 in 
stressor #1, the Board notes that the Court has held that it 
is not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
In this case, the veteran has not described these stressors 
by reference to date, time or place, or provided other useful 
information, which would allow for verification of these 
stressors.  In this regard, the Court has also held that it 
is the distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki, 6 Vet. 
App. at 98; see also VAOPGCPREC 12-99.  Accordingly, unless 
additional information is forthcoming from the veteran, 
further development is not required with regard to these 
claimed stressors.  See Wood, 1 Vet.App. at 193; Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1 ("MANUAL 21-1"), Part IV, paragraph 
11.38(f)(2) (Change 65, October 28, 1998).

With regard to stressor #1, the Board notes that the 
veteran's service medical records (SMRs) appear to indicate 
that he served aboard land-based facilities until at least 
December 1994, and that he was transferred from the U.S.S. 
Bellau Wood to the Discipline Section of "the Rec Ship" in 
San Francisco on January 20, 1945, as a "straggler."  The 
SMRs also indicate that he was serving aboard the U.S.S. 
Mission Bay as of (at least) June 1945.  His Notice of 
Separation from U.S. Naval Service (NAVPERS-553) (for his 
first period of service) lists his ratings held as "AS" and 
"SC2."  

Given the foregoing, and according to the History of Naval 
Operations furnished by the veteran, it does not appear that 
the veteran was serving aboard the U.S.S. Mission Bay at the 
time of either the sinking of U-1062 or U-811.  However, the 
veteran's claim is well grounded and he has submitted 
detailed stressors suitable for an attempt at verification.  
Thus, on Remand, and provided the veteran submits more 
details regarding the alleged stressors, the RO should 
attempt to verify that the alleged stressors actually 
occurred.  See M21-1, Part VI, paragraph 11.38(f)(3) (change 
65, Oct. 28, 1998).

The Board further notes that the claims file contains medical 
evidence which shows that the veteran has been diagnosed with 
a psychiatric disorder other than PTSD.  Specifically, a 
March 1994 VA outpatient treatment report contains a 
diagnosis of depressive disorder NOS (not otherwise 
specified).  In addition, a VA PTSD examination report, dated 
in February 1995, did not result in a PTSD diagnosis, and 
noted that the veteran may have organic brain syndrome.  
Furthermore, all of the PTSD diagnoses are based on 
unverified claims of participation in combat and/or 
unverified stressors.  At present, the evidence is therefore 
conflicting as to whether the veteran has PTSD, and if so, 
whether it is due to combat or a verified stressor.  
Therefore, on Remand, if it is determined that the veteran 
did not participate in combat, but that one or more stressors 
are verified, the veteran should be afforded a VA psychiatric 
examination to determine whether he has PTSD, and, if so, 
whether it is related to a verified in-service stressor(s).  

This case is REMANDED to the RO for the following 
development:

1.  The RO should review the claims file 
and this Remand, and prepare a detailed 
list of all specifics reported by the 
veteran regarding participation in combat 
and his claimed stressors (date, names of 
individuals, veteran's unit, locations, 
etc.).  This information should be 
furnished to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197, with a 
request that that they attempt to verify 
the veteran's assertion of participation 
in combat and the claimed stressors.  The 
RO should also request the history of the 
U.S.S. Mission Bay for 1945.  Any 
additional action deemed necessary by the 
RO to verify the claimed stressors should 
also be accomplished. 

2.  The RO should then determine whether 
or not the veteran participated in 
combat.  If it is determined that the 
veteran did not participate in combat, 
the RO should prepare a report detailing 
the nature of any claimed stressor(s) 
which it has determined is/are verified 
by the record.  

3.  After completing the above actions, 
and only if it is determined that the 
veteran did not participate in combat, 
but one or more stressors is verified, 
the RO should afford the veteran a VA 
psychiatric examination for the purpose 
of determining whether the veteran has 
PTSD, and if so, whether it is related to 
one or more of the verified stressors.  
Prior to the examination, the RO should 
provide the VA examiner with the claims 
file and a copy of this Remand for 
review.  The VA examiner should conduct 
all indicated studies, tests and 
evaluations deemed necessary, including 
psychological testing with PTSD sub 
scales.  Thereafter, he should list all 
psychiatric disorders present, and 
indicate whether the medical findings 
satisfy diagnostic criteria for a 
diagnosis of PTSD.  If a PTSD diagnosis 
is deemed appropriate, the VA examiner 
should offer an opinion as to whether 
there is a link between the veteran's 
PTSD symptomatology and any verified in-
service stressor. The RO must provide the 
examiner with the summary of the verified 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The VA 
examiner should include the complete 
rationale on which he bases his opinions.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
readjudicate the veteran's PTSD claim.  
If the RO again denies the veteran's 
claim, it should provide the veteran and 
his representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.
  
The purpose of this REMAND is to obtain additional service 
and medical information.  By remanding, the Board does not 
intimate any opinion as to the merits of this appeal.  The 
veteran is free to submit additional evidence or argument he 
desires to have considered in connection with his current 
appeal.  However, he is not required to act until otherwise 
notified.


		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



